                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                          Case No. 18-23832-CIV-O’SULLIVAN
                                     [CONSENT]

RENZO BARBERI,

       Plaintiff,
v.

AWARDS, LLC, a Florida Limited Liability
Company, d/b/a TROPHY WORLD, and ZJM,
LLC, a Florida Limited Liability Company,

       Defendants.
                                                 /

                                          ORDER
       THIS MATTER comes before the Court on the plaintiff’s Notice of Verbal
Settlement (DE# 20, 12/21/18). Having been advised that the matter has settled, it is
       ORDERED AND ADJUDGED that the trial date and all other pretrial hearings
and deadlines are CANCELLED. It is further
       ORDERED AND ADJUDGED that on or before Friday, January 25, 2019, the
parties shall file a stipulation and proposed order of dismissal with the Court. If parties
would like the Court to retain jurisdiction to enforce the settlement terms, they should
file a stipulation that comports with the requirements of Anago Franchising v. Shaz,
LLC, 677 F.3d 1272, 1280 (11th Cir. 2012). The failure to comply with this Order may
result in dismissal of this matter with prejudice.
       DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of
December, 2018.




                                           JOHN J. O'SULLIVAN
                                           UNITED STATES MAGISTRATE JUDGE
